Citation Nr: 0319751	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-02 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a right ankle 
disability, currently rated 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active military duty from October 1942 
to September 1945.  

This appeal initially came to the Board of Veterans' Appeal 
(Board) from rating decisions of the Montgomery, Alabama, 
regional office (RO) of the Department of Veterans' Affairs 
(VA) that denied the veteran's application to reopen a claim 
for service connection for secondary service connection for 
cardiovascular disease and increased ratings for residuals of 
right ankle and right knee sprains.  

In the February 2002 and April 2003 decisions, the Board 
pointed out that the veteran had made reference to left knee 
and jaw disabilities, and arthritis.  It is unclear whether 
he is claiming service connection for these disorders.  It is 
requested that the RO clarify whether he is claiming service 
connection for these disorders. 

REMAND

In January 2003 the Board undertook additional development of 
the issues on appeal pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  As a result of the development a VA 
orthopedic examination was conducted.  However, the United 
States Court of Appeals for the Federal Circuit recently 
invalidated the regulations that empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative.  .  Disabled American Veterans et. al v. 
Secretary Of Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. 
Cir. May 2, 2003).  

For the above reason, this case must be remanded for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should readjudicate the 
veteran's claims considering all the 
evidence added to the record since the 
last supplemental statement of the case.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence added 
to the record since the last supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response,

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


